 1

 2

 3

 4

 5

 6

 7

 8

 9

10                      UNITED STATES DISTRICT COURT
11                     EASTERN DISTRICT OF CALIFORNIA
12

13   United States Secretary of        No.   2:19-cv-01644-JAM-KJN
     Housing and Urban
14   Development,
15                Plaintiff,           SUA SPONTE ORDER REMANDING
                                       ACTION TO STATE COURT
16        v.
17   Edward Schmidt,
18                Defendant.
19

20
          The undersigned revokes any actual or anticipated referral
21
     to a Magistrate Judge for the purposes of Findings and
22
     Recommendations in this case.   See Local Rule 302(d)
23
     (“Notwithstanding any other provision of this Rule, a Judge may
24
     retain any matter otherwise routinely referred to a Magistrate
25
     Judge.”).
26
          On August 23, 2019, Defendant Edward Schmidt filed a Notice
27
     of Removal with this Court, seeking to remove an action from the
28
                                      1
 1   Sacramento Superior Court.    Notice of Removal, ECF No. 1.     For
 2   the following reasons, the Court sua sponte REMANDS this case to
 3   Sacramento County Superior Court.
 4        Under 28 U.S.C. § 1441(a), a defendant may remove an action
 5   to federal court if the district court has original jurisdiction.
 6   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 7   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
 8   Cir. 2003)).   If at any time before final judgment it appears
 9   that the district court lacks subject matter jurisdiction, the
10   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
11   defendant seeking to remove an action to federal court must file
12   a notice of removal within thirty days of receiving a copy of the
13   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
14   removal of an action to federal court has the burden of
15   establishing federal jurisdiction in the case.    California ex
16   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
17        Here, Defendant attempts to invoke the Court’s federal
18   question jurisdiction.    Notice of Removal at 1-2.   Defendant
19   argues that this Court has federal question jurisdiction under 42
20   U.S.C. §§ 1443, 1983, 1985.   Id. at 2.    Federal courts are courts
21   of limited jurisdiction and lack inherent or general subject
22   matter jurisdiction.   Federal courts can adjudicate only those
23   cases authorized by the United States Constitution and Congress.
24   Generally, those cases involve diversity of citizenship or a
25   federal question, or cases in which the United States is a party.
26   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994); Finley
27   v. United States, 490 U.S. 545 (1989).     Federal courts are
28   presumptively without jurisdiction over civil actions.    Kokkonen,
                                       2
 1   511 U.S. at 377.   Lack of subject matter jurisdiction is never
 2   waived and may be raised by the Court sua sponte.   Attorneys
 3   Trust v. Videotape Computer Prods., Inc., 93 F.3d 593, 594-95
 4   (9th Cir. 1996).   “Nothing is to be more jealously guarded by a
 5   court than its jurisdiction. Jurisdiction is what its power rests
 6   upon. Without jurisdiction it is nothing.”   In re Mooney, 841
 7   F.2d 1003, 1006 (9th Cir. 1988).
 8        The Ninth Circuit has held that the removal statute should
 9   be strictly construed in favor of remand and against removal.
10   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
11   2005).   The “strong presumption” against removal jurisdiction
12   means that the defendant always has the burden of establishing
13   that removal is proper.    Nishimoto v. Federman–Bachrach &
14   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
15   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).    Federal
16   jurisdiction must be rejected if there is any doubt as to the
17   right of removal in the first instance.   Gaus v. Miles, Inc., 980
18   F.2d 564, 566 (9th Cir. 1992).
19        In this case, Defendant is unable to establish jurisdiction
20   before this Court because the complaint filed in the state court,
21   19-UD-02857, contains a single cause of action for unlawful
22   detainer.   Unlawful detainer actions are strictly within the
23   province of state court.   A defendant’s attempt to create federal
24   subject-matter jurisdiction by adding claims or defenses to a
25   notice of removal will not succeed.    Vaden v. Discover Bank, 556
26   U.S. 49, 50 (2009) (federal question jurisdiction cannot “rest
27   upon an actual or anticipated counterclaim”); Valles v. Ivy Hill
28   Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law
                                        3
 1   defense to a state-law claim does not confer jurisdiction on a
 2   federal court, even if the defense is that of federal preemption
 3   and is anticipated in the plaintiff’s complaint.”).
 4        In determining the presence or absence of federal
 5   jurisdiction in removal cases, the “well-pleaded complaint rule”
 6   applies, “which provides that federal jurisdiction exists only
 7   when a federal question is presented on the face of the
 8   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
 9   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
10   established that plaintiff is the ‘master of her complaint’ and
11   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
12   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
13   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
14   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
15   that a cause of action arises under federal law only when the
16   plaintiff’s well-pleaded complaint raises issues of federal
17   law.”).
18        Plaintiff’s complaint raises a single state law claim for
19   unlawful detainer.   The face of a properly-pled state law
20   unlawful detainer action does not present a federal question.
21   Therefore, Plaintiff’s complaint avoids federal question
22   jurisdiction.   Defendant cannot inject a federal issue through
23   his answer.
24        Moreover, a notice of removal based on § 1443(1) must
25   satisfy the two-part test articulated by the Supreme Court
26   in Georgia v. Rachel, 384 U.S. 780, 788–92 (1966) and City of
27   Greenwood, Miss. v. Peacock, 384 U.S. 808, 824–28 (1966). See
28   also Patel v. Del Taco, Inc., 446 F.3d 996, 998–99 (9th Cir.
                                      4
 1   2006).    “First, the petitioners must assert, as a defense to the
 2   prosecution, rights that are given to them by explicit statutory
 3   enactment protecting equal racial civil rights.”    California v.
 4   Sandoval, 434 F.2d 635, 636 (9th Cir. 1970).    “Second,
 5   petitioners must assert that the state courts will not enforce
 6   that right, and that allegation must be supported by reference to
 7   a state statute or a constitutional provision that purports to
 8   command the state courts to ignore the federal rights.”
 9   Id.    “The ground for removal under section 1443(1) is both
10   specific and extremely narrow.”    JP Morgan Chase Bank, NA
11   vs. Omry Reznik, No. 15-cv-06590-RGK-AJWX, 2015 WL 5156442, at *2
12   (C.D. Cal. Sept. 1, 2015) (citing Davis v. Super. Ct. of State of
13   Cal., 464 F.2d 1272, 1273 (9th Cir. 1972)).
14           Defendant seeks removal of this action under 28 U.S.C. 1443,
15   but has failed to satisfy the two requirements of the test.
16   First, Defendant fails to identify the “explicit statutory
17   enactment protecting equal racial civil rights” that is violated
18   by the State’s action. Sandoval, 434 F.2d at 636.    Defendant’s
19   reliance on 42 U.S.C. §§ 1983, 1985 is insufficient to meet the
20   first prong of the test as the Secretary of Housing and Urban
21   Development acts under the color of federal, rather than state,
22   law.    Id.
23           Defendant also fails to satisfy the second criteria of the
24   test.    Even if Defendant had properly identified a civil rights
25   violation under the United States Constitution, he has failed to
26   demonstrate that California state courts will not enforce that
27   right.    Defendant does not and cannot identify any California
28   state law or constitutional provision that commands state courts
                                        5
 1   to ignore an amendment to the United States Constitution.
 2   See Fed. Home Loan Mortg. Corp. v. Cantillano, No. CV 12–01641,
 3   2012 WL 1193613, *3 (C.D.Cal. Apr. 9, 2012); HSBC Bank USA v.
 4   Cabal, No. 10-cv-1621-WQH-POR, 2010 WL 3769092, *2 (S.D.Cal.
 5   Sept. 21, 2010); See also Sandoval, 434 F.2d at 636 (“Bad
 6   experiences with the particular court in question will not
 7   suffice”)).
 8        The Court REMANDS this case to Sacramento County Superior
 9   Court for all future proceedings.   Defendant’s motion to proceed
10   in forma pauperis, ECF No. 2, is DENIED as moot.
11

12   Dated:   August 26, 2019
13                                 /s/ John A. Mendez________________
14                                 United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     6
